DETAILED ACTION
Response to Arguments
Applicant’s arguments (filed 09/24/2021), Applicant summary of interview with examiner (filed 10/04/2021) and Supplemental Amendment (filed 11/04/2021) have been fully considered.
The Examiner acknowledges that certified copies of all priority documents have been received.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Bichot et al. (US20120311174A1) in view of Stolorz et al. (US20030065762A1), Applicant’s arguments are persuasive. An update search shows:
Wang et al. (US7584262B1) discloses in [col 9 lines 8-41] the policy engine of a proxy server (FIG. 1) supports a utilization percentage. The utilization percentage distributes client requests based on utilization of the servers available in the server group (defined by current connections divided by the maximum number of connections). This policy allows for very granular control over the number of connections dispatched to each server. 
Wang fails to teach “a method for downloading an audiovisual content from a data network implemented by a terminal,… obtaining at least one piece of information on distribution of requests for downloading segments of the audiovisual content by network interface, which is obtained from an apparatus of the data network and/or comprised in the description file received, and said piece of information on distribution of requests for downloading segments by network interface indicating for each network interface a proportion of requests for downloading segments to be transmitted by said terminal via said network interface to anticipate traffic congestion on said download path,” as in claim 1. 
Examiner agrees that none of the cited references teach the features, as claimed. In light of the Supplemental Amendment filed on 11/04/2021, no better art exists to teach all of the claimed limitations as in independent claims 1, 6, 9, 10, 12 and 13. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-13 are allowable.
Allowable Subject Matter
Claims 1-13 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442